Citation Nr: 0427276	
Decision Date: 10/01/04    Archive Date: 10/12/04

DOCKET NO.  03-01 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for bilateral hearing loss disability.

2.  Entitlement to service connection for bilateral hearing 
loss disability.

3.  Whether new and material evidence has been received to 
reopen a claim for tinnitus.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

L. M. Davis, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1963 to June 
1974.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 2001 rating decision of the 
Reno, Nevada, Department of Veterans Affairs (VA) Regional 
Office (RO).  The RO denied the veteran's claim to reopen for 
bilateral hearing loss and tinnitus. 

The issues of entitlement to service connection for bilateral 
hearing loss disability and entitlement to service connection 
for tinnitus are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Entitlement to service connection for bilateral hearing 
loss disability was denied in a March 1978 rating decision.  
The appellant was informed of the decision and did not 
appeal.

2.  Since the last decision, the claimant has submitted 
evidence which is so significant that it must be considered 
in order to fairly decide the merits of the claim for service 
connection for bilateral hearing loss disability.

3.  Entitlement to service connection for tinnitus was denied 
in a March 1978 rating decision.  The appellant was informed 
of the decision and did not appeal.

4.  Since the last decision, the claimant has submitted 
evidence which is so significant that it must be considered 
in order to fairly decide the merits of the claim for service 
connection for tinnitus.

CONCLUSIONS OF LAW

1.  The March 1978 decision disallowing the appellant's claim 
for service connection for bilateral hearing loss disability 
is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.302, 20.1103 (2003).

2.  New and material evidence has been received to reopen the 
claim for service connection for bilateral hearing loss 
disability.  38 U.S.C.A. §§ 5103A, 5107, 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2001).

3.  The March 1978 decision disallowing the appellant's claim 
for service connection for tinnitus is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2003).

4.  New and material evidence has been received to reopen the 
claim for service connection for tinnitus.  38 U.S.C.A. 
§§ 5103A, 5107, 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The issues of entitlement to service connection for bilateral 
hearing loss disability and tinnitus were previously raised 
and addressed by VA.  In a March 1978 rating decision, the 
AOJ denied service connection for bilateral hearing loss and 
tinnitus.  The March 1978 rating decision determined that the 
veteran had hearing within normal limits bilaterally, and 
that although there was a diagnosis of tinnitus, there was no 
evidence of complaints of tinnitus in service.  The appellant 
was informed of the determination.  He did not appeal and 
therefore the decision became final. 38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.302, 20.1103 (2003).  However, the 
claims may be reopened upon the submission of new and 
material evidence.  See 38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2001).

The Board finds that the appellant has submitted new and 
material evidence and thus the claims for service connection 
for bilateral hearing loss disability and tinnitus are 
reopened.

VA will reopen a claim and review a former disposition of a 
claim if new and material evidence is presented or secured 
with respect to a claim that has been previously disallowed.  
38 U.S.C.A. § 5108 (West 2002).  New and material evidence 
means evidence which was not previously submitted to agency 
decision makers which bears "directly and substantially" 
upon the specific matter under consideration.  38 C.F.R. 
§ 3.156(a) (2001).  Such evidence must be neither cumulative 
nor redundant, and, by itself or in connection with evidence 
previously assembled, "so significant that it must be 
considered in order to fairly decide the merits of the 
claim."  The Board notes that the legal standard of what 
constitutes "new and material" evidence was recently 
amended.  This amendment is inapplicable in the instant case 
as the amendment applies prospectively to claims filed on or 
after August 29, 2001.  66 Fed. Reg. 45,620, 45,630 (August 
2001) (codified at 38 C.F.R. § 3.156(a) (2003)).

The specific matters under consideration are service 
connection for bilateral hearing loss disability and 
tinnitus.  In order to warrant service connection, the 
evidence must show a current disability, a disease or injury 
in service, and a nexus between the current disability and 
the disease or injury in service.  38 C.F.R. § 3.303.  In a 
previous decision, the RO found that the veteran's hearing 
was within normal limits bilaterally.  In conjunction with 
his claim to reopen, the veteran has submitted an 
audiological examination report showing bilateral hearing 
loss disability, a fact not previously established.  Thus, he 
has shown evidence of a current disability, which was lacking 
in his prior claim.  Evidence of a current disability was not 
previously submitted to agency decision makers and bears 
"directly and substantially" upon the specific matter under 
consideration.  It is new and material to the claim for 
service connection for bilateral hearing loss disability, and 
therefore that claim is reopened. 

Regarding his claim to reopen for service connection for 
tinnitus, in a previous decision, the RO found a diagnosis of 
tinnitus, but no complaints of tinnitus in service.  In 
conjunction with his claim to reopen, the veteran has 
submitted additional service personnel records which were not 
part of the claims file at the time of the prior decision.  
More specifically, at the time of the prior decision, the AOJ 
concluded that the veteran had service from 1972 to 1974.  
Since that determination, evidence has been received 
reflecting that the veteran served from 1963 to 1966 and from 
1966 to 1972.  Clearly, the fact that the veteran had 
approximately an additional eight years of service is 
relevant and probative.  Records pertaining to the veteran's 
service bear "directly and substantially" upon the specific 
matter under consideration.  They are new and material to the 
claim for service connection for tinnitus, and therefore that 
claim is reopened.

ORDER

The application to reopen a claim for service connection for 
bilateral hearing loss disability is granted.  The 
application to reopen a claim for service connection for 
tinnitus is granted.


REMAND

An undated medical record received in November 1977 reflects 
that the veteran had been seen in June and August of 1977.  
One location was the University of Washington.  The records 
from this location are not associated with the claims file.  
Accordingly, this case is hereby REMANDED to the AOJ for the 
following actions:

1.  Attempt to request the records of 
private treatment in June 1976 and June 
1977.  The documents are referenced in a 
State of Washington Department of 
Veterans Affair notation received in 
November 1977.

2.  Request the veteran's records from 
the University of Washington.  A negative 
reply should be requested if the records 
are not available.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



